446 F.2d 974
UNITED STATES of America, Appellee,v.William E. McKEE, Appellant.
No. 14063.
United States Court of Appeals, Fourth Circuit.
July 12, 1971.

Geddes H. Martin, Columbia, S. C., and Richard L. C. Sullivan, Columbia, S. C., on the brief, for appellant.
Joseph O. Rogers, Jr., U. S. Atty. for District of South Carolina, and Marvin L. Smith, Asst. U. S. Atty., on the brief, for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
William E. McKee, convicted of refusing to submit to induction, appeals on the grounds that his draft board failed to consider his application for classification as a conscientious objector. McKee requested reclassification as a conscientious objector for the first time after his induction order had been issued.* The Supreme Court has held that a registrant whose conscientious objection crystallizes only after his induction notice is mailed has no right to have his classification reopened, and that he must submit his claim through military channels. Ehlert v. United States, 402 U.S. 99, 91 S. Ct. 1319, 28 L. Ed. 2d 625 (1971). The decision in Ehlert is controlling here. The judgment is


2
Affirmed.



Notes:


*
 We find no merit in McKee's claim that the board by granting his request for transfer of the place of induction invalidated the induction order. 32 C.F.R. §§ 1632.2(d), 1632.9(g)